Citation Nr: 1341486	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-10 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his former spouse


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1962 to February 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal form a July 2009 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In February 2012, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  In May 2012, this matter was remanded for additional development.

A rating decision dated in September 2013 granted the Veteran service connection for adjustment disorder with mixed anxiety and depressed mood.  As that decision was a full grant of the benefit sought with regard to the issue of service connection for a psychiatric disability, it is no longer on appeal.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

A back disability was not manifested in service; thoracolumbar arthritis was not manifested within the first year following the Veteran's discharge from active duty; and his current back disability is not shown to be related to his service.


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A May 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in August 2012 and August 2013.  Together, the reports of these examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R.      §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be evidence of the claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the Veteran's claims file and in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran contends that while on board the USS Picket, he sustained a fall, injuring his head and back.  He relates that he reported to Sick Bay and was given aspirin and told to rest.  He states that his backaches have continued since his discharge from the military.  See October 2009 statement.

The Veteran's STRs show that in January 1964 he was seen for a complaint of headaches following a head injury (struck by hatch) and that in February 1964, he was seen at the Treasure Island dispensary psychiatric clinic after striking his head twice in a few days three months prior.  Referral to the US Naval Hospital Neurology Clinic was recommended, and the Veteran was seen approximately one week later for neurological evaluation and "skull" X-ray.  The STRs also show that the Veteran was seen for back complaints in February 1965; it was noted that he was seen for such complaints earlier and that the problem was emotional and not organic.  On February 1966 separation examination, his spine was normal on clinical evaluation.

On November 1972 VA examination, the Veteran complained of backaches.  The examiner noted that the Veteran could flex, extend, and rotate his spine, and could squat, open his toes, and be back on his heels with ease.  It was noted that the Veteran could clench his fists and raises his arms ok.  A back disability was not diagnosed.  

In February 2012, the Veteran testified that his current VA medical provider informed him that he has arthritis of the spine (and that X-rays were taken).  He related (and his former spouse testified to the effect) that he takes analgesic medication for back pain.  When asked if a doctor had ever told him that the problems he is currently experiencing are related to the problems he had in service, he responded, "I don't think so."  He reported that "between 2 years ago and 1972," he received no treatment for his back.  His ex-wife also testified that she recalls the Veteran continuously taking over the counter medication for back pain.

A February 2012 lumbar spine X-ray revealed mild facet arthritis, indicating minimal osteoarthritis.

An August 2012 report of a VA back examination shows a diagnosis of thoracic spondylosis without myelopathy.  The Veteran reported an injury to his back in-service, and stated that other than chiropractic help in 1972, he has had essentially no other treatment for his back. Imaging studies of the thoracolumbar spine revealed arthritis.  Following a review of the claims file and interview and examination of the Veteran, the examiner opined that the claimed back condition was less likely than not incurred in or caused by service.  The examiner stated that diagnostic and clinical findings regarding the Veteran's back are consistent with normal wear and tear.  He indicated that there is no evidence of acute or chronic trauma, and that thus, the back condition is not a manifestation of an in-service injury.

An April 2013 VA treatment record reflects the Veteran complaining of back pain and requesting renewal of medications.  April and September 2013 records note that the Veteran is taking pain medication for "arthritis/low back pain/neck pain."

On August 2013 VA examination of the back, the examiner noted September 2003 and February 2012 lumbar spine X-ray finding of mild osteoarthritis and minimal facet osteoarthritis, and an October 2012 report of thoracic spine X-ray with an impression of mild levoscoliosis, but otherwise normal.  The examiner noted that he could not find documentation of a reported thoracolumbar spine injury, strain, or condition in the record, "i.e. no significantly abnormal X-ray reports, no consults, no chronic follow up record post separation."  The examiner concluded that there is no evidence of a current, chronic or disabling thoracolumbar spine condition and that since there is no apparent disability or condition, there is no merit to the Veteran's service connection claim.  He opined that it is less likely than not that a "non-existent current low back condition is causally related to service."

It is not in dispute that the Veteran now has a back disability, as such has been diagnosed (and shown by diagnosed studies), including by VA, since at least 2003.  [The Board observes that the August 2013 VA examiner's opinion that there is no current back disability is refuted by X-ray evidence of lumbar arthritis.]  However, the Veteran's STRs, including his service separation examination, contain no mention of a back injury.  The STRs do reflect that the Veteran bumped his head and that subsequently, he complained of back pain, but such complaints were determined to be emotional-based, rather than an organic problem.  Notably, on February 1966 separation examination clinical evaluation, his spine was normal.

In essence, the Veteran asserts that he sustained a back injury in service and has had continuing problems with his back ever since.  The record provides no corroboration for that account, and what evidence there is in the matter contradicts his account.  His STRs contain no mention of a back injury and instead, note that the Veteran's complaints regarding his back were related to an emotional, rather than organic, problem.

The only evidence indicating that the Veteran sustained a back injury in service is in his accounts.  While the Veteran account of a back injury from a fall in service is not inherently implausible, weighing all evidence bearing on the credibility of the account, the Board finds his report that such resulted in chronic pathology that appeared then and has persisted since to be self-serving, unsupported by contemporaneous records, and not credible.  See Pond v. West, 12 Vet. App. 341 (1991).  

Notably, the Veteran not report injury to the back when he was seen for head complaints in service.  Further, he has testified that he did not seek treatment for a back disability from 1972 until approximately 2010.  Notably, on November 1972 VA examination, the impression was passive-aggressive personality disorder and musculoskeletal evaluation was normal.  If the Veteran had had a chronic back disability with continuous complaints from 1972 to 2003, it is reasonable to assume he would have sought treatment much sooner than shown.  The initial clinical documentation of arthritis in the back was apparently in 2003 (more than 30 years after service), when it was noted to be minimal or mild (weighing against a finding that it was a long-standing process).  The Veteran thereafter filed the instant claim of service connection for a back disability.  

Finally, the August 2012 VA examiner opined that the claimed back condition was less likely than not incurred in or caused by service.  The examiner stated that diagnostic and clinical findings regarding the Veteran's back are consistent with normal wear and tear.  He indicated that there is no X-ray evidence of acute or chronic trauma, and that thus, the back condition is not a manifestation of an injury in service.  This opinion was made after a review of the record, and is supported by citation to the factual record and detailed rationale.  Thus, the Board finds this opinion probative evidence weighing against the Veteran's claim, and specifically against his allegation that his current back disability is due to injury in service. 

Where that leaves the Veteran's claim is that while he has satisfied the initial threshold requirement for establishing service connection (evidence of current disability), he has failed to show a related injury or disease in service or a nexus between the current back disability and an injury in service.  The Board observes that without credible evidence of a back injury in service there cannot be probative evidence of a nexus between the current disability and an injury in service.   Accordingly, the Board finds that the preponderance of the evidence is against this claim.  Therefore, the appeal in this matter must be denied.


ORDER

The appeal seeking service connection for a back disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


